           Case 1:20-cv-01086-LGS Document 51 Filed 11/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ILLINOIS UNION INSURANCE COMPANY, et :
 al.,                                                         :
                                              Plaintiffs, :       20 Civ. 1086 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 ACER RESTORATIONS LLC,                                       :
                                              Defendant. X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 8, 2020, the Court entered an Order to Show Cause for Default

Judgment. Dkt. No. 33.

        WHEREAS, pursuant to the Court’s Order at Docket No. 49, a show cause hearing was

held on November 12, 2020, and Defendant did not appear.

        WHEREAS, “[i]n order to establish the right to rescind an insurance policy under New

York law, an insurer must demonstrate that the insured made a material misrepresentation. A

misrepresentation is material if knowledge by the insurer of the facts misrepresented would have

led to a refusal by the insurer to make such contract. To establish materiality as a matter of law,

the insurer must present documentation concerning its underwriting practices, such as

underwriting manuals, bulletins, or rules pertaining to similar risks, that show that it would not

have issued the same policy if the correct information had been disclosed in the application.”

Golden Ins. Co. v. PCF State Restoration, Inc., No. 17 Civ. 5390, 2020 WL 635533, at *3

(S.D.N.Y. Feb. 11, 2020) (internal citations and quotation marks omitted).

        WHEREAS, Plaintiffs have alleged that “Illinois Union’s underwriting guidelines provide

that Illinois Union will decline to write a Businessowners Policy if the applicant for that policy is

involved in wood floor sanding, stripping or refinishing.” Dkt. No. 24-2, ¶ 34.
          Case 1:20-cv-01086-LGS Document 51 Filed 11/13/20 Page 2 of 2


       WHEREAS, Plaintiffs have alleged that “ACE’s underwriting guidelines provide that

ACE will decline to write a Commercial Umbrella Liability Policy if the applicant for that policy

is involved in wood floor sanding, stripping or refinishing.” Dkt. No. 24-2, ¶ 35. It is hereby,

       ORDERED that, by November 30, 2020, Plaintiffs shall produce documentation of

Illinois Union’s and Ace’s underwriting guidelines regarding the issuance of insurance polices to

applicants involved in wood floor sanding, stripping or refinishing.



Dated: November 12, 2020
       New York, New York




                                                 2
